Filed 7/22/20 by Clerk of Supreme Court

                 IN THE SUPREME COURT
                 STATE OF NORTH DAKOTA

                               2020 ND 166

State of North Dakota,                                Plaintiff and Appellee
     v.
Douglas Edward Arends,                             Defendant and Appellant



                               No. 20190373

Appeal from the District Court of Stark County, Southwest Judicial District,
the Honorable Dann Edward Greenwood, Judge.

AFFIRMED.

Per Curiam.

James A. Hope, Assistant State’s Attorney, Dickinson, ND, for plaintiff and
appellee; submitted on brief.

Thomas F. Murtha IV, Dickinson, ND, for defendant and appellant.
                               State v. Arends
                                No. 20190373

Per Curiam.

[¶1] Douglas Arends appeals from a district court order revoking his
probation and second criminal judgment. We summarily affirm under
N.D.R.App.P. 35.1(a)(2) and (4).

                                       I

[¶2] In September 2018, Arends pleaded guilty to selling unregistered
securities, selling securities without being registered, and engaging in a
fraudulent securities scheme, all class B felonies. The district court sentenced
Arends to ten years imprisonment with ten years’ suspended, supervised
probation, and ordered Arends to pay $58,000 in restitution within one year.

[¶3] In September 2019, the State filed a petition to revoke Arends’ probation.
The State claimed Arends violated his probation by taking money from others
and entering into business and monetary transactions without his probation
officer’s approval. The State also alleged Arends failed to pay the balance of
his restitution within one year from sentencing. After a hearing, the district
court found Arends violated the terms of his probation. The court revoked his
probation and sentenced him to ten years’ imprisonment with six years
suspended.

                                      II

[¶4] Arends argues the district court clearly erred in its findings of fact and
abused its discretion by revoking his probation. He argues the court erred as
a matter of law by failing to construe the conditions of probation in his favor.
Upon reviewing the record in this case, we conclude the court did not err as a




                                       1
matter of law, its findings of fact were not clearly erroneous, and it did not
abuse its discretion in revoking Arends’ probation. We summarily affirm the
order revoking probation and second criminal judgment under N.D.R.App.P.
35.1(a)(2) and (4).

[¶5] Jon J. Jensen, C.J.
     Lisa Fair McEvers
     Daniel J. Crothers
     Jerod E. Tufte
     Gerald W. VandeWalle




                                      2